DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are all the claims pending in the application. Claims 1-3, 11-13, and 20 are rejected. Claims 4-10 and 14-19 are objected to. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Virtual Endoscopy for Preoperative Planning and Training of Endonasal Transsphenoidal Pituitary Surgery” by Neubauer (hereinafter “Neubauer”) in view of WO2012/037091 to Hong (hereinafter “Hong”) and further in view of U.S. Patent Application Publication No. 2017/0003366 to Jafari (hereinafter “Jafari”).
As to independent claim 1, Neubauer discloses an image processing method implemented on at least one machine each of which has at least one processor and at least one storage device (Abstract discloses that Neubauer is directed to STEPS, a CPU-based virtual endoscopy system; p. 36 discloses that the system includes memory, the management of which is improved by the STEPS system), the method comprising: obtaining an image relating to volume data of a plurality of tissues (p. 28 discloses that virtual endoscopy system operates on a volume data set which results from scanning the anatomy of a patient, the volume data set being represented as a 3-D image of voxels); selecting a sample point based on the volume data; obtaining a plurality of neighboring points of the sample point; determining a color of the sample point based on the neighboring points (pp. 36-37 discloses that the final color of a voxel may be determined through interpolation between the colors of 8 neighboring voxels which form a cube that encloses the voxel; see also pp. 96-97); and obtaining a volume rendering result of the plurality of tissues based on the color of the sample point (pp. 35-37 discloses volume rendering the final colors of voxels; see also chapter 6). 
Neubauer discloses that, prior to interpolation and volume rendering, a segmentation is performed in which the image voxels are classified (p. 55). However, Neubauer does not expressly disclose that classes are tissue labels. That is, Neubauer does not expressly disclose that tissue labels of the plurality of tissues are organized in a tissue set, or neighboring labels of the plurality of neighboring points are organized in a neighboring point set. Accordingly, Neubauer also fails to expressly disclose that the color is determined based on the determination result of determining whether the neighboring labels of the plurality of neighboring points belong to the tissue set. 
Hong, like Neubauer, is directed to virtual colon unfolding comprising segmentation, centerline determination, and rendering (p. 2). Hong discloses that, as part of the segmentation process, each voxel is labeled as air, soft tissue, or tagged colonic material (pp. 4-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neubauer to apply tissue labels to all voxels in the image, as taught by Hong, including the voxels used as neighboring points in the interpolation. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to accurately segment the tissues of interest. 
The proposed combination of Neubauer and Hong does not expressly disclose that the color is determined based on the determination result of determining whether the neighboring labels of the plurality of neighboring points belong to the tissue set. 
Jafari, like Neubauer, is directed to interpolation in medical images (Abstract). Jafari discloses that inaccurate interpolation occurs when neighboring voxels are not of the same tissue type ([0028]). Jafari thus discloses weighting the interpolation with a probability value that indicates a likelihood that the voxel and the neighboring voxel are of the same tissue type ([0050-0054]). The probability value comprises a difference between feature vectors respectively representing the voxel and the neighboring voxel ([0053]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Neubauer and Hong to determine whether the neighboring voxels are of the same tissue type and to weight the interpolation based thereon, as taught by Jafari, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to avoid inaccurate interpolation that occurs when neighboring voxels are not of the same tissue type ([0028]).

As to claim 2, the proposed combination of Neubauer, Hong, and Jafari further teaches that the determining whether the neighboring label of the at least one neighboring point belongs to the tissue set comprising: for a target neighboring label of the plurality of neighboring labels, determining whether the target neighboring label is the same as one of the tissue labels in the tissue set; in response to determining that the target neighboring label is the same as one of the tissue labels in the tissue set, determining that the target neighboring label belongs to the tissue set; and in response to determining that the target neighboring label is different from any one of the tissue labels in the tissue set, determining that the target neighboring label does not belong to the tissue set ([0044-0054] of Jafari discloses determining whether a target neighboring voxel k is of the same tissue type as target voxel v, the determination comprising a comparison of feature vectors of the respective voxels; p. 55 of Neubauer discloses that the segmentation process for classifying the voxels comprises constructing a feature vector for each voxel (analogous to the feature vectors of Jafari); thus, applying the teachings of Jafari to the system of Neubauer in the manner discussed above in conjunction with claim 1 results in a comparison of labels between the target voxel and the neighboring voxel to determine that the voxels are of a same label (in which case the neighboring label is of the same type as the tissue label of the target voxel) or a different label (in which case the neighboring label is of a different type from the tissue label of the target voxel); the reasons for combining the references are analogous to those discussed above in conjunction with claim 1).  

As to claim 3, the proposed combination of Neubauer, Hong, and Jafari further teaches that the target neighboring label is a closest neighboring point of the sample point (pp. 96-97 of Neubauer discloses that the neighboring pixel is directly adjacent to the target pixel).

Independent claim 11 recites a system for image processing, comprising: at least one storage device storing a set of instructions; and at least one processor configured to communicate with the at least one storage device, wherein when executing the set of instructions, the at least one processor is directed to cause the system (Abstract discloses that Neubauer is directed to STEPS, a CPU-based virtual endoscopy system; p. 36 discloses that the system includes memory, the management of which is improved by the STEPS system; p. 131-132 discloses that the disclosed algorithm is performed by software, the instructions of which must be stored) to perform the method of independent claim 1. Accordingly, claim 11 is rejected for reasons analogous to those discussed above in conjunction with claim 1. 

Claims 12-13 recite features nearly identical to those recited in claims 2-3. Thus, claims 12-13 are rejected for reasons analogous to those discussed above in conjunction with claims 2-3.

Independent claim 20 recites a non-transitory computer readable medium storing instructions, the instructions, when executed by at least one machine, causing the at least one machine to (Abstract discloses that Neubauer is directed to STEPS, a CPU-based virtual endoscopy system; p. 36 discloses that the system includes memory, the management of which is improved by the STEPS system; p. 131-132 discloses that the disclosed algorithm is performed by software, the instructions of which must be stored; also, p. 7 of Hong discloses a computer-readable medium) implement the method of independent claim 1. Accordingly, claim 20 is rejected for reasons analogous to those discussed above in conjunction with claim 1.

Allowable Subject Matter
Claims 4-10 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663